DETAILED ACTION
                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		
                                    Information Disclosure Statement
	The information disclosure statements filed on 10/16/2020 and 08/06/2021 have been acknowledged and signed copies of the PTO-1449 are attached herein.


                                      Allowable Subject Matter

    
 Claims 1, 8 and 15 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: 

In regards to claims 1, 8 and 15, Lu et al. (US2018/0366666 A1, hereinafter “Lu”) discloses forming a stack of nanotubes; forming a supporting layer over the stack of nanotubes; and forming/depositing gate electrode. 

In regards to claim 1, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach removing the supporting layer in conjunction with the removal of at least one layer of nanotubes from the stack of nanotubes. 


In regards to claim 15, the prior art of record neither anticipates nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach thinning the stack of aligned carbon nanotubes twice using two different processes. 
    
Claims 2-7, 9-14, and 16-20 are also allowed as being dependent of the allowed independent base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893